Citation Nr: 1004592	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-10 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1996 until 
January 2000.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Cheyenne, 
Wyoming.  This case was previously before the Board and 
remand orders were issued in October 2008 with instructions 
to the RO.  An attempt was made by the RO to comply with 
those instructions and the case is now again before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service medical records reflect that, on 
enlistment examination in November 1995, he reported having 
been treated for depression in November 1991.

In June 1997 the Veteran complained of emotional problems.  
At that time, he reported a history of depression.  On 
mental health evaluation in July 1997 the examiner noted 
that the Veteran had been referred as the result of a 
violent reaction to stress.  Upon evaluation and interview, 
the diagnoses were adjustment disorder with depressed mood 
and schizoid personality disorder.  On periodic examination 
in August 1997 the Veteran endorsed depression or excessive 
worry, however, the examining physician made no note with 
regard to this complaint.

In August 1998 the Veteran was seen by the same provider who 
had evaluated him in July 1997.  The assessment was 
depressive disorder in partial remission and schizoid 
personality disorder.

On discharge examination in December 1999, the Veteran 
endorsed depression or excessive worry.

The Veteran was afforded a VA examination in December 2005.  
The diagnoses were bipolar disorder and obsessive compulsive 
personality.  The Veteran subsequently submitted various 
reports by private providers reflecting varied psychiatric 
diagnoses, including social phobia, obsessive-compulsive 
disorder, specific phobia, major depressive disorder, social 
anxiety disorder, anxiety disorder not otherwise specified, 
severe panic disorder with agoraphobia, general anxiety 
disorder, and dysthymic disorder.  As the VA examiner did 
not review these records, he was unable to address these 
differing diagnoses and the suggestion that the Veteran's 
current psychiatric disorders are related to his active 
service.

In light of the varied diagnoses contained in the private 
records and the conflicting diagnosis rendered by the VA 
examiner, the Board found that an additional examination was 
warranted and in October 2008 ordered that the Veteran be 
afforded a VA psychiatric examination.  The Board asked that 
the examiner identify all acquired psychiatric disorders 
and, with respect to each disorder, the examiner was to 
provide an opinion regarding whether such psychiatric 
disorder clearly and unmistakably preexisted service.  Where 
the examiner determined that a disorder did preexist 
service, an opinion was to be offered regarding whether 
there is clear and unmistakable evidence that the disorder 
was not aggravated by service.  Finally if there was no 
relationship between a currently diagnosed disorder and in-
service manifestations, such fact was to be noted by the 
examiner.  A discussion of the complete rationale for all 
opinions expressed was to be included in the examination 
report.  In addition to these orders, the Board stated that 
if it was the position of the AOJ that a psychiatric 
disorder pre-existed service, the exact disorder or 
disorders should be identified.

In August 2009 an examination was conducted.  In her report, 
the VA examiner stated that the Veteran had two distinct 
psychiatric disorders; social phobia with anxiety, and type 
II bipolar disorder.  Although the examiner stated that 
bipolar disorder began when the Veteran was 17, she failed 
to indicate whether social phobia with anxiety predated 
service.  Furthermore, without expressly stating which 
disorder she was referring to, the examiner stated that "as 
to my opinion if this condition got worse during services 
[sic], is difficult to say, as the incidence sounded more 
like interpersonal issues and unable to accept authority 
figure, and also ongoing psych treatment was not deemed 
appropriate."

This case involves the question of whether there was a 
psychiatric disorder preexisting service and whether such 
disability was aggravated in service.  A Veteran will be 
considered to have been in sound condition when examined, 
accepted, and enrolled for active service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A pre-existing 
injury or disease will be considered to have been aggravated 
by active military, naval or air service, where there is an 
increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious 
and manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service. 38 C.F.R. § 3.306(b).  

The Board has reviewed the final opinions given by the 
examiner in August 2009, and is unable to determine their 
precise meaning.  Though the examiner did identify the 
Veteran's current psychological disorders, she did not 
indicate whether social phobia with anxiety with predated 
service nor did she specifically state whether either 
diagnosed disorder became worse during service.  In order 
for his claim to be properly adjudicated, these questions of 
fact must be addressed by a competent medical practitioner.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's complete claims file 
should be reviewed, if possible, by the 
same examiner who conducted his August 
2009 examination.  The examiner is to 
answer the following questions:

Did the Veteran's social phobia with 
anxiety clearly and unmistakably 
preexisted service?  
    
If so, is there clear and unmistakable 
evidence (obvious and manifest) that 
the disorder was not aggravated by 
service?  

If not, is more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that social phobia 
with anxiety is related to the 
Veteran's in-service psychiatric 
manifestations?

Is there clear and unmistakable evidence 
(obvious and manifest) that type II 
bipolar disorder was not aggravated by 
service?

2.  If it is the position of the AOJ that 
a psychiatric disorder pre-existed 
service, the exact disorder or disorders 
must be identified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


